internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc pa apjp plr-156745-02 date date in re letter_ruling request on sec_6166 legend decedent date date state x a b c llc llc y dear this letter is in response to your request for a ruling dated date regarding the application of sec_6166 of the internal_revenue_code to certain transactions specifically you have asked us to rule that the transactions will not result in the acceleration of payments of estate_tax under sec_6166 facts decedent died on date a resident of state x decedent’s gross_estate consisted primarily of a sole_proprietorship the sole_proprietorship was engaged in direct farming operations of various crops on y acres of land owned and or leased by decedent in addition the sole_proprietorship was engaged in storage and processing functions with respect to those crops up until his death decedent was actively involved in all aspects of the farming storage and processing operations the interest in the sole_proprietorship included in decedent’s gross_estate qualified as an interest_in_a_closely_held_business within the meaning of sec_6166 as a result the personal representative of decedent’s estate elected under sec_6166 to pay the portion of estate_tax attributable to the value of decedent’s interest in the sole_proprietorship in installments decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date and included a sec_6166 election pursuant to the terms of decedent’s will the majority of decedent’s assets were distributable to a residuary_trust with three primary beneficiaries a b and c a and b are sons of decedent while c was raised by decedent and changed his last name to that of decedent’s c is not a blood relative of decedent decedent’s will expressed the intent that the beneficiaries continue the farming operations decedent’s will authorized the trust to lease portions or all of the y acres of land to the trust beneficiaries provided that the beneficiaries personally operate the farm decedent’s will further provided that in the event the trust beneficiaries individually or any combination of them are the sole owners of a farming entity a lease to such entity is authorized in accordance with these terms decedent’s estate has entered into cash leases under which it has leased certain of the y acres of farmland to llc and llc the leases are based on a fixed cash price per acre llc and llc were formed for the purpose of conducting decedent’s farming operations llc is a limited_liability_company formed under state x law with a as its sole owner it is a disregarded_entity for all federal tax purposes and its activities are treated in the same manner as a sole_proprietorship of a see sec_301_7701-2 similarly llc is a limited_liability_company formed under state x law with c as its sole owner consequently llc is treated as a sole_proprietorship of c for federal tax purposes ruling requested on the basis of the above facts and representations the following ruling has been requested the farmland leased on a cash_basis by decedent’s estate to llc and llc does not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 and therefore will not result in acceleration of the installment payments relevant authorities the tax reform act of created a new sec_6166 of the code and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that a disposition of an interest under sec_6166a would not be a disposition under sec_6166 as a result the regulations under sec_6166a are considered applicable to this ruling_request to the extent that those regulations are not inconsistent with the language of sec_6166 under sec_6166 of the code if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments certain activities however trigger the acceleration of the payments sec_6166 identifies the activities which terminate the deferred payment election and force an acceleration of payment of the estate_tax in particular sec_6166 provides that if percent or more of the value of an interest_in_a_closely_held_business which qualified for installment payments under sec_6166 is distributed sold or otherwise_disposed_of then the extension of time to pay the tax shall cease to apply and the unpaid portion of the tax will be accelerated and due upon notice_and_demand see also sec_20_6166a-3 when determining whether the percent threshold is met dispositions and withdrawals are aggregated sec_6166 analysis the regulations promulgated under sec_6166a state that the phrase distributed sold exchanged or otherwise_disposed_of is broad in scope and comprehends all possible ways by which an interest_in_a_closely_held_business ceases to form a part of the gross_estate sec_20_6166a-3 as a general_rule however the phrase does not encompass transactions which are mere changes in form id further revrul_66_62 1966_1_cb_272 holds that a change in the operation of a business from an incorporated form to an unincorporated form does not materially alter the business or the interest of the estate in the business and therefore will not result in the termination of the installment election under sec_6166 if it is otherwise available to the estate the change in this case from operating the farm operations as a sole_proprietorship to entering into cash leases with llc and llc owned and operated by a and c respectively does not materially alter the business llc and llc are disregarded entities for all federal tax purposes and their activities are treated in the same manner as sole proprietorships of a and c respectively llc and llc continue the farming operations in the manner previously performed by decedent given llc 1's status as a disregarded_entity for all federal tax purposes and llc 1's close relationship to a leasing the land to llc should be viewed as leasing the land to a in substance llc is merely a trade_name by which a conducts the farming_business similarly llc is a trade_name by which c conducts the farming_business therefore the lease transactions will not result in the acceleration of the estate_tax installments based on the facts and information submitted and the representations set forth above we rule as requested with respect to the following the farmland leased on a cash_basis by decedent’s estate to llc and llc does not constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 and therefore will not result in acceleration of the installment payments pursuant to the power_of_attorney on file in this office this letter is also being sent to the authorized representatives for the decedent’s estate this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling should be attached to decedent’s federal estate_tax_return if you have questions please contact sincerely yours assistant chief_counsel administrative provisions judicial practice by __________________ susan l hartford acting senior technician reviewer branch enclosures copy of letter copy for sec_6110 purposes
